 


113 HR 3352 IH: To amend the Honoring the Families of Fallen Soldiers Act to provide a permanent appropriation of funds for the payment of death gratuities and related benefits for survivors of deceased military service members in event of any future period of lapsed appropriations.
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3352 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2013 
Mr. Connolly (for himself and Mr. Rooney) introduced the following bill; which was referred to the Committee on Appropriations 
 
A BILL 
To amend the Honoring the Families of Fallen Soldiers Act to provide a permanent appropriation of funds for the payment of death gratuities and related benefits for survivors of deceased military service members in event of any future period of lapsed appropriations. 
 
 
1.Permanent appropriation of funds for payment of death gratuities and related benefits for survivors of deceased military service members in event of a period of lapsed appropriations 
(a)AppropriationThe Department of Defense Survivor Benefits Continuing Appropriations Resolution, 2014 (also known as the Honoring the Families of Fallen Soldiers Act; Public Law 113–44) is amended— 
(1)in the matter preceding section 101, by inserting after fiscal year 2014 the following: and subsequent fiscal years whenever there is a period of lapsed appropriations; and 
(2)in section 101, by adding at the end the following new subsection: 
 
(c) 
(1)During any subsequent period of lapsed appropriations during a fiscal year, such amounts as may be necessary, at a rate for operations as provided for the most recent fiscal year for which an Act making appropriations for the Department of Defense has been enacted and under the authority and conditions provided in such Act, for Operation and Maintenance and Military Personnel accounts for the purpose of making the payments described in paragraphs (1) through (4) of subsection (a) during the period of lapsed appropriations. 
(2)In paragraph (1) and section 103, the term period of lapsed appropriations means any period of time after the start of a fiscal year for which interim (other than pursuant to subsection (a) or paragraph (1)) or full-year appropriations for the accounts referred to in paragraph (1) are not in effect.. 
(b)DurationSection 103 of the Department of Defense Survivor Benefits Continuing Appropriations Resolution, 2014 (also known as the Honoring the Families of Fallen Soldiers Act; Public Law 113–44) is amended to read as follows: 
 
103.Appropriations and funds made available and authority granted pursuant to this joint resolution shall be available whenever there is a period of lapsed appropriations for the duration of the period of lapsed appropriations..  
 
